In a child abuse proceeding pursuant to Family Court Act article 10, the appeal is from a dispositional order of the Family Court, Kings County (Sparrow, J.), entered October 12, 1988, which, after a hearing, inter alia, extended placement of the child with the New York City Department of Social Services for 18 months. The appeal brings up for review an order of the same court, entered June 23, 1988, which, after a hearing, found that the subject child was abused by the appellant mother.
Ordered that the order is affirmed, without costs or disbursements.
The determination by the Family Court that the appellant mother had sexually and physically abused her daughter, the subject of this proceeding, is supported by a preponderance of the evidence (see, Family Ct Act § 1046 [b]; Matter of Nicole V., 71 NY2d 112, 117; Matter of Tammie Z., 66 NY2d 1). A review of the record establishes that the petitioner presented a prima facie showing of abuse. The child’s out-of-court statements to her foster mother, to a clinical social worker, and to a caseworker, were sufficiently corroborated by medical evidence (see, Matter of Jesse S., 152 AD2d 581; Family Ct Act § 1046 [a] [vi]). Where, as here, the hearing court was confronted primarily with issues of credibility, its factual findings must be accorded great weight (see, Matter of Sheila L., 141 AD2d 730, 731). On this record, we find no basis upon which to disturb the court’s disposition of the issues (see, Matter of Irene O., 38 NY2d 776, 778; Matter of Sheila L., supra, at 731). *525Moreover, the appellant’s claims with respect to the manner in which the hearing was conducted and several of the evidentiary rulings and statements by the Family Court are either without basis in fact or lacking in merit. Brown, J. P., Harwood, Miller and O’Brien, JJ., concur.